Scott, J.:
In each of these cases an order was made on May 6, 1916, requiring the plaintiff to serve a further amended complaint and specifying with particularity the manner in which the complaints formerly served must be amended. That order was not appealed from, and stands operative and in full force and effect. The defendant was required by the order to accept, after plaintiffs were in default, amended complaints which fell far short of conformity to the order requiring them to be served. We have held, upon another appeal, that defendant should not have been required to receive the proposed amended complaints. (170 App. Div. 613.) It follows that the present motions to strike them out should have been granted. The order appealed from is, in each case, reversed, with ten dollars costs and disbursements, and motions granted, with ten dollars costs. Ingraham, P. J., McLaughlin, Clarke and Smith, JJ., concurred. Order in each case reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.